 

EXHIBIT 10.8

 

RESTRICTED STOCK UNIT AGREEMENT

(WITHOUT NON-COMPETE)

______________, 2019 GRANT

 

            THIS AGREEMENT, entered into effective as of the Grant Date (as
defined in paragraph 1), is made by and between the Participant (as defined in
paragraph 1) and Hasbro, Inc. (the “Company”).

             

            WHEREAS, the Company maintains the Restated 2003 Stock Incentive
Performance Plan, as amended (the “Plan”), a copy of which is annexed hereto as
Exhibit A and the provisions of which are incorporated herein as if set forth in
full, and the Participant has been selected by the Compensation Committee of the
Board of Directors of the Company (the “Committee”), which administers the Plan,
to receive an award of restricted stock units under the Plan;

 

            NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

 

1.         Terms of Award.  The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

            A.        The “Participant” is the designated restricted stock unit
award recipient.

 

            B.        The “Grant Date” is ­­­­­­­­­­__________,
2019­­­­­­­­­­­­­­­­­­­­­­­­­.­­­­

 


            C.        THE “VESTING PERIOD” IS THE PERIOD BEGINNING ON THE GRANT
DATE AND ENDING ON ______________,WITH THE PARTICIPANT BECOMING VESTED, SUBJECT
TO THE TERMS OF THIS AGREEMENT, IN ONE-THIRD (33 1/3%) OF THE STOCK UNITS AND
THE STOCK UNIT ACCOUNT ON EACH OF ____________, ____________ AND ____________
(EACH OF SUCH DATES REFERRED TO HEREAFTER AS AN “ANNUAL VESTING DATE”).

 


            D.        STOCK UNITS ARE NOTIONAL SHARES OF THE COMPANY’S COMMON
STOCK, PAR VALUE $.50 PER SHARE (“COMMON STOCK”) GRANTED UNDER THIS AGREEMENT
AND SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE PLAN.

 

            E.         By accepting this Award the Participant hereby
acknowledges and agrees that (i) this Award, and any Stock Units or shares of
Common Stock the Participant may become entitled to under this Award in the
future, and any proceeds from selling any such shares of Common Stock, as well
as any other incentive compensation the Participant is granted after adoption of
the Clawback Policy, are subject to the Company’s Clawback Policy, which was
adopted by the Company’s Board of Directors in October 2012, and (ii) this
Award, and any Stock Units or shares of Common Stock the Participant may become
entitled to under this Award in the future, and any proceeds from selling any
such shares of Common Stock, as well as any other incentive

 

--------------------------------------------------------------------------------

 

compensation the Participant is granted after adoption of the Clawback Policy,
will be subject to the terms of such Clawback Policy, as it may be amended from
time to time by the Board in the future.  Such acknowledgement and agreement was
a material condition to receiving this Award, which would not have been made to
the Participant otherwise.  Additionally, the Participant acknowledges and
agrees that if the Participant is or becomes subject to the Hasbro, Inc.
Executive Ownership Policy, effective as of March 1, 2014, as it may be amended
from time to time by the Board in the future (the “Stock Ownership Policy”), 
then by accepting this Award and any shares that the Participant may acquire in
the future pursuant to this Award, as well as any other equity-based incentive
compensation the Participant is granted after the Participant becomes subject to
the Stock Ownership Policy, the Participant agrees that the Participant will be
subject to the terms of the Stock Ownership Policy, including without limitation
the requirement to retain an amount equal to at least 50% of the net shares
received as a result of the exercise, vesting or payment of any equity awards
granted until the Participant’s applicable requirement levels are met.

 

            F.         For record-keeping purposes only, the Company shall
maintain an account with respect to this restricted stock unit award (a “Stock
Unit Account”) for the Participant where Stock Units related to this award shall
be accumulated and accounted for by the Company.  Without limiting the
provisions of Section 8(b) of the Plan, in the event the Company pays a stock
dividend or reclassifies or divides or combines its outstanding Common Stock
then an appropriate adjustment shall be made in the number of Stock Units held
in the Stock Unit Account.  The Stock Unit Account will reflect notional
fractional shares of Common Stock to the nearest hundredth of a share on a one
Stock Unit for one share of Common Stock basis.

 

G.        In the event of any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, provided that to the extent the provisions of the Plan or this Agreement
are inconsistent with the terms of the Employment Agreement (as defined in
paragraph 7 below), the provisions of the Employment Agreement shall govern.

 

Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.

 

2.         Award.  The Participant is hereby granted the number of Stock Units
set forth in paragraph 1.

 

3.         No Dividends and No Voting Rights.  The Participant shall not be
entitled to any (i) dividends, other than stock dividends (which will be
reflected in an adjustment to the number of Units), or (ii) voting rights with
respect to the Stock Units or the Stock Unit Account.

 

4.         Vesting and Forfeiture of Units.  Subject to earlier vesting (either
in whole or in part as applicable) only in the situations and under the terms
which are explicitly provided for in the following paragraphs, on each Annual
Vesting Date the Participant

 

--------------------------------------------------------------------------------

 

shall become vested in the portion of the Stock Units and Stock Unit Account
subject to this Agreement that is specified in Section 1.C. of this Agreement,
provided that the Participant has remained employed and remains employed with
the Company through and including the last day of the period ending on the
applicable Annual Vesting Date. 

 

            A.        If, within 24 months following a Change in Control (as
defined below), the Participant’s employment with the Company is either (i)
terminated by the Participant for Good Reason (as defined below) or (ii)
terminated by the Company without Cause (as defined below),  then, upon the
Release (as defined below) becoming effective, there shall be an acceleration of
vesting of (and lapse of restrictions on) any unvested Stock Units and Stock
Unit Accounts as of the Date of Termination, such that such Stock Units shall
become fully vested.  If, prior to a Change in Control or more than 24 months
following a Change in Control, the Participant’s employment with the Company is
either (i) terminated by the Participant for Good Reason or (ii) terminated by
the Company without Cause, then, following the Date of Termination and upon the
Release becoming effective, the Participant shall become entitled, as of the
Date of Termination, to a portion of any then unvested Stock Units and Stock
Unit Account subject to this Agreement, which portion is computed by multiplying
the full number of any then unvested Stock Units subject to this Agreement by a
fraction, the numerator of which is the number of days remaining in the Vesting
Period after the most recent Annual Vesting Date that has been achieved, if any
(i.e., the number of days elapsed since the Grant Date or any later Annual
Vesting Date that has occurred) which have already elapsed as of the Date of
Termination, inclusive of such date, and the denominator of which is the total
number of days in the Vesting Period remaining since either the Grant Date or
any later Annual Vesting Date that has occurred.  The Participant will forfeit
that portion of the Stock Unit Account which has not vested in accordance with
the foregoing provision.

 

            B.        The Participant shall otherwise become vested in a
pro-rata portion of any then unvested Stock Units and Stock Unit Account subject
to this Agreement as of the Participant’s Date of Termination prior to the end
of the Vesting Period, but only if the Participant’s Date of Termination occurs
by reason of either (i) the Participant’s retirement at his or her Normal
Retirement Date (as defined below) or Early Retirement Date (as defined below),
or (ii) for a Participant who has at least one year of Credited Service (as
defined below), the Participant’s death or Participant’s suffering a Disability
(as defined below).  In the case of a Termination of Employment covered by this
paragraph 4.B., the Participant will become entitled, as of the date of the
Termination of Employment, to a portion of any then unvested Stock Units and
Stock Unit Account subject to this Agreement, which portion is computed by
multiplying the full number of any then unvested Stock Units subject to this
Agreement by a fraction, the numerator of which is the number of days in the
remaining Vesting Period after the most recent Annual Vesting Date that has been
achieved, if any (i.e. the number of days elapsed since the Grant Date or any
later Annual Vesting Date that has occurred) which have already elapsed as of
the day of the Participant’s Termination of Employment, inclusive of the actual
day on which there is a Termination of Employment, and the denominator of which
is the total number of days in the Vesting Period remaining since either the
Grant Date or any later Annual Vesting Date that has occurred.  The Participant
will forfeit that

 

--------------------------------------------------------------------------------

 

portion of the Stock Unit Account which has not vested in accordance with the
foregoing provision.

 

            C.        If the Participant’s Date of Termination occurs prior to
the end of the Vesting Period for any reason other than the reasons set forth in
the preceding Section 4.B., including, without limitation, if the Participant’s
employment is terminated by the Company for Cause (as defined below) or for such
other reason that casts such discredit on the Participant as to make termination
of the Participant’s employment appropriate (cause or such other reasons being
determined in the sole discretion of the Administrator and the Administrator not
being limited to any definition of Cause in the Plan), then the remaining award
of Stock Units pursuant to this Agreement shall be forfeited and terminate
effective as of such Date of Termination, and the Participant shall not be
entitled to any further stock pursuant to this award or any other benefits of
this award.

 

            D.        The Stock Units and the Stock Unit Account may not be
sold, assigned, transferred, pledged or otherwise encumbered, except to the
extent otherwise provided by either the terms of the Plan or by the Committee. 

 

5.         Settlement in Shares of Common Stock.  Provided that a portion of the
Participant’s interest in the Stock Units and the Stock Unit Account has vested,
in accordance with the provisions of Section 4 above, the Participant’s Stock
Unit Account, or applicable portion thereof, shall be converted into actual
shares of Common Stock upon the date of such vesting.  Such conversion: (i) if
it occurs in connection with a termination of the Participant’s employment
following a Change in Control under the conditions set forth in the Plan and
this Agreement, will occur upon the Date of Termination, (ii) will occur upon
the Date of Termination, in the case that Section 4.B. is applicable, or (iii)
will occur on the applicable Annual Vesting Date, in the case that the
Participant has remained employed through the end of the applicable Annual
Vesting Date.  The conversion will occur on the basis of one share of Common
Stock for every one Stock Unit which vests.  Such shares of Common Stock shall
be registered in the name of the Participant effective as of the date of
conversion and delivered to the Participant within a reasonable time thereafter
in the manner determined by the Company in the Company’s election, which may be
by electronic delivery of such shares of Common Stock to an account of the
Participant or in such other manner as designated by the Company, subject to any
different treatment called for or allowed by the terms of the Plan relating to a
Change in Control.  To the extent that there are notional fractional shares of
Common Stock in a Stock Unit Account which have vested upon settlement, such
notional fractional shares shall be rounded to the nearest whole share in
determining the number of shares of Common Stock to be received upon conversion.

 

6.         Income Taxes.  The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect of the shares of Common Stock received by the Participant upon the
conversion of all or a portion of the Participant’s Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock.  Such
payment shall be made in the form of cash, the

 

--------------------------------------------------------------------------------

 

delivery of shares of Common Stock already owned or by withholding such number
of actual shares otherwise deliverable pursuant to this Agreement as is equal to
the withholding tax due, or in a combination of such methods.  In the event that
the Participant does not affirmatively instruct the Company ahead of the
applicable vesting date that he or she wishes to pay withholding taxes in
another manner specified above, the Company shall withhold shares from the
settlement of the Award.

 

7.         Definitions.  For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

 

            A.        Cause.  The term “Cause” shall have the meaning set forth
in the Employment Agreement.

 

            B.        Change in Control.  The term “Change in Control” shall
have the meaning ascribed to it in the Plan.

 

            C.        Credited Service.  A year of “Credited Service” shall mean
a calendar year in which the Participant is paid for at least 1,000 hours of
service (as defined in the frozen Hasbro Pension Plan) as an employee of the
Company or of a Subsidiary of the Company. A Participant does not need to be, or
have been, a participant in the Hasbro Pension Plan.

 

            D.        Date of Termination.  The Participant’s “Date of
Termination” shall be the first day occurring on or after the Grant Date on
which the Participant is not employed (a “Termination of Employment”) by the
Company or any entity directly or indirectly controlled by the Company (a
“Subsidiary”), regardless of the reason for the termination of employment;
provided that a termination of employment shall not be deemed to occur by reason
of a transfer of the Participant between the Company and a Subsidiary or between
two Subsidiaries; and further provided that the Participant’s employment shall
not be considered terminated while the Participant is on a leave of absence from
the Company or a Subsidiary approved by the Participant’s employer.  If, as a
result of a sale or other transaction, the Participant’s employer ceases to be a
Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the Participant’s Date of Termination caused by the Participant being
discharged by the employer.

 

            E.         Disability.  The term “Disability” shall have the meaning
set forth in the Employment Agreement.

 

            F.         Early Retirement Date.  The term "Early Retirement Date"
shall mean:  the day on which a Participant who has attained age fifty-five
(55), but has not reached age sixty-five (65), with ten (l0) or more years of
Credited Service, retires.  A Participant is eligible for early retirement on
the first day of the calendar month coincidental with or immediately following
the attainment of age fifty-five (55) and the completion of ten (l0) years of
Credited Service, and "early retirement" shall mean retirement by an eligible
Participant at the Early Retirement Date.

 

--------------------------------------------------------------------------------

 

             

            G.        Employment Agreement. The term “Employment Agreement”
between the Optionee and the Company, dated August 1, 2018, as such agreement
may be amended from time to time.

 

            H.        Good Reason.  The term “Good Reason” shall have the
meaning set forth in the Employment Agreement.

 

            I.          Normal Retirement Date.  The term “Normal Retirement
Date” shall mean the day on which a Participant who has attained age sixty-five
(65), with five (5) years of Credited Service, retires.  A Participant is
eligible for normal retirement on the first day of the calendar month coincident
with or immediately following the Participant’s attainment of age sixty-five
(65) and completion of five (5) years of Credited Service, and “normal
retirement” shall mean the retirement by an eligible Participant at the Normal
Retirement Date.

 

            J.          Plan Definitions.  Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan is
similarly used in this Agreement.

 

            K.        Release.  The term “Release” shall have the meaning set
forth in the Employment Agreement.

 

8.         Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, including
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.

 

9.         Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

 

10.       Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan.

 

11.       No Employment Contract.  The Participant acknowledges that this
Agreement does not constitute a contract for employment for any period of time
and does not modify the at will nature of the Participant’s employment with the
Company, pursuant to which both the Company and the Participant may terminate
the employment relationship at any time, for any or no reason, with or without
notice.

 

 

--------------------------------------------------------------------------------

 

12.       Amendment.  This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.

 

13.       Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect of the award
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereof.

 

14.       Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law and any court
determining the unenforceability of any provisions shall have the power to
reduce the scope or duration of such provision to render such provision
enforceable.

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

                 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date.  By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company’s designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement. 

                                                                                                                       
 

 

HASBRO, INC.

 

 

By: /s/ Brian Goldner                                     

Name:  Brian Goldner

Title:    Chairman and Chief Executive Officer

 

 

                                      

Participant

 

_______________________

                                                                                               
                                     

 

--------------------------------------------------------------------------------